Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made by and between RBC Life
Sciences, Inc. (“Employer”) located at 2301 Crown Court, Irving, Texas 75038 and
Kenneth L. Sabot (“Employee”), residing at 7201 Summitview Drive, Irving, Texas
75063.

The parties to this Agreement declare that:

Employer is engaged in, among other businesses, the international distribution
of nutritional supplements and personal care products through the network
marketing distribution model, and the distribution of wound care and oncology
care products.

Employee is willing to be employed by Employer, and Employer is willing to
employ Employee, on the terms, covenants, and conditions set forth in this
Agreement.

In consideration of the mutual promises set forth in this Agreement, Employer
and Employee agree as follows:

Section 2. Effective Date and Purpose. The effective date of this Agreement
shall be January 1, 2007 (the “Effective Date”). This Agreement sets forth the
terms and conditions of Employee’s employment with Employer and replaces and
supersedes any prior employment agreement or understanding between Employee and
Employer regarding Employee’s employment with Employer.

Section 3. Employment Title and Duties. Employer shall employ Employee in the
capacity of Senior Vice President—Operations. In this capacity, Employee shall
have the responsibility to perform all duties that are customarily performed by
one holding that position in other, same, or similar businesses or enterprises
as that engaged in by Employer. A diagram of Employee’s functional
responsibility is attached as Exhibit A. Employer reserves the right to modify
Exhibit A as necessary or appropriate throughout the life of this Agreement.
Employee accepts this employment, subject to the general supervision and
pursuant to the orders and direction of Employer. Employee shall also render
such other and services and duties, consistent with such capacity, as may be
assigned from time to time by Employer.

Section 4. Compensation of Employee. Employer shall pay Employee, in full
payment for Employee’s services and covenants under this Agreement, the
following compensation:

 

  a. Monthly Base Salary. During his employment, Employee’s monthly base salary
shall be $17,500.00 payable bi-weekly in equal payments.

 

  b. Incentive Bonus. During his employment, Employee shall have a reasonable
opportunity to earn a cash incentive bonus as described in Exhibit B. The
maximum cash incentive bonus that may be earned by Employee for any calendar
year is two times Employee’s annual base salary.

 

  c. Health and Welfare Benefits. During his employment, Employee shall be
eligible to participate in the health and welfare benefit plans and programs
offered from time to time by Employer for its similarly situated employees, upon
the terms and subject to conditions of such plans and programs.

 

Page 1   



--------------------------------------------------------------------------------

Employment Agreement – Kenneth L. Sabot

 

  d. Special Compensation Payment. Within ten (10) business days following the
Effective Date, and, if this Agreement is renewed following the initial term for
one or more terms, within ten (10) days following the first day of each renewal
term, Employer will pay Employee a single sum cash payment in the amount of
$1,000.00 which is intended to assist Employee in purchasing life insurance
coverage under group term insurance programs made available by Employer or in
such other manner as deemed appropriate by Employee; provided, however, that
Employee is not required to use such special compensation payment for any
specific purpose.

Section 5. Best Efforts of Employee. Employee agrees to perform all of the
duties pursuant to the express and implicit terms of this Agreement to the
reasonable satisfaction of Employer. Employee further agrees to perform such
duties faithfully and to the best of his ability, talent, and experience.

Section 6. Place of Employment. Employee shall render such duties at 2301 Crown
Court, Irving, Texas 75038 and at such other places as Employer shall in good
faith require or as the interest, needs, business, or opportunity of Employer
shall require.

Section 7. Non-Competition with Employer during Employment. Employee shall
devote all his time, attention, knowledge, and skills solely to the business and
interest of Employer, and Employer shall be entitled to all of the benefits and
profits arising from the work of Employee. Employee shall not, during his
employment under this Agreement, perform services for or be interested directly
or indirectly, in any manner, as partner, officer, director, shareholder,
advisor, consultant, employee, or in any other capacity in any other business
similar to Employer’s business, any allied trade, or any business offering a
competing or alternative product or service. However, nothing contained in this
section shall prevent or limit Employee from continuing to receive the benefits
of relationships previously described to Employer or investing in the capital
stock or other securities of any corporation whose stock or securities are
publicly owned and traded on any public exchange, nor shall anything contained
in this Section 6 prevent or limit Employee from investing in real estate.

Section 8. Restrictions on the Use of Trade Secrets and Records. During the term
of employment under this Agreement, Employee may have access to various trade
secrets and intellectual property consisting of formulas, patterns, devices,
inventions, processes, and compilations of information, records and
specifications, all of which are owned by Employer and regularly used in the
operation of Employer’s business. All files, records, customer lists, documents,
drawings, specifications, equipment, and similar records and items relating to
the business of Employer, whether they are prepared by Employee or come into
Employee’s possession in any other way and whether or not they contain or
constitute trade secrets owned by Employer, are and shall remain the exclusive
property of Employer and shall not be removed from the premises of Employer
under any circumstances whatsoever without the prior written consent of
Employer. Employee agrees not to divulge, misappropriate, use, or disclose any
of these trade secrets and records directly or indirectly, to any person, firm,
corporation, or other entity in any manner whatsoever, either during the term of
employment under this Agreement or at any time thereafter, except as required in
the course of employment. This Section 7 shall survive Employee’s termination of
employment.

 

  Page 2   initials                           



--------------------------------------------------------------------------------

Employment Agreement – Kenneth L. Sabot

Section 9. Term. This Agreement shall be effective for period of one (1) year
beginning on January 1, 2007 and ending on December 31, 2007. This Agreement
shall be automatically renewed for an additional one-year period upon expiration
of its initial term and each anniversary thereafter, unless either Employer or
Employee gives written notice to the other party at least thirty (30) days prior
to the last day of the then current term of the Agreement.

Section 10. Termination of Employment.

 

  a. Non-renewal of Agreement by Employer. If Employer elects not to renew
employment under this Agreement pursuant to the terms of Section 8, Employee,
unless otherwise requested by Employer, shall continue to render services, and
shall be paid compensation as provided in this Agreement, through the last day
of the current term of the Agreement. In addition, if Employee executes a
general release in the form and at the time requested by Employer, Employee
shall continue to be paid his monthly base salary for a period of six (6) months
as severance pay following the date of termination and previously accrued,
unused personal time off, as determined and limited under the Employer’s
personal time off policy (“PTO”). The amounts paid shall be reduced by all
amounts withheld and deducted pursuant to Section 16. No benefits, bonuses, PTO,
or other forms of compensation, except for the severance payments, will be paid
to Employee or accrued for this six-month severance payment period. If Employer
offers to continue Employee’s employment on a non-contractual basis following
the Employer’s non-renewal of this Agreement and Employee elects to continue his
employment on that basis, Employee will not be entitled to the severance pay
referred to in this Section 9.a.

 

  b. Non-renewal of Agreement by Employee. If Employee elects to resign prior to
the expiration of the then current term of this Agreement pursuant to the terms
of Section 8, Employee shall continue to render services, unless otherwise
requested by Employer, through the last day of the current term of the
Agreement. If he complies with this requirement, he shall be paid his monthly
base salary as provided in this Agreement up to the last day of employment plus
any accrued, unused PTO and any annual incentive bonus or additional
compensation that may have otherwise accrued during the current term of this
Agreement.

 

  c. Termination by Employer for Cause. Employer may immediately terminate the
employment of Employee under this Agreement for “Cause” (as defined below) at
any time by giving written notice of termination to Employee without prejudice
to any other remedy to which Employer may be entitled either at law, in equity,
or under this Agreement. In this case, Employee will be paid his monthly base
salary up to the date of his termination of employment and shall not be entitled
to any other compensation or benefits under this Agreement.

For purposes of this Agreement, “Cause” shall mean, in each case, as reasonably
determined by the Board: (i) conviction of, or entry of a pleading of guilty or
no contest by, Employee with respect to a felony or any lesser crime of which
fraud or dishonesty is a material element, (ii) Employee’s willful and continued
failure to perform his duties with Employer, or a failure to follow the lawful
direction of the Board after the Board delivers a written demand for performance
and Employee neglects to cure such a failure to the reasonable satisfaction of
the

 

  Page 3   initials                           



--------------------------------------------------------------------------------

Employment Agreement – Kenneth L. Sabot

Board within 15 days after receipt of the demand, (iii) Employee’s failure to
comply with applicable laws with respect to the execution of Employer’s business
operations or his material breach of Sections 6 or 7 of this Agreement,
(iv) Employee’s theft, fraud, embezzlement, dishonesty, or similar conduct which
has resulted or is reasonably likely to result in material damage to Employer or
any of its affiliates or subsidiaries, or (v) Employee’s habitual intoxication
or continued abuse of illegal drugs which interferes with Employee’s ability to
perform his assigned duties and responsibilities.

 

  d. Termination by Employee for Good Reason. Employee may terminate his
employment under this Agreement for “Good Reason” (as defined below) at any time
by giving written notice of termination to Employer without prejudice to any
other remedy to which Employee may be entitled either at law, in equity, or
under this Agreement. In this case, if Employee executes a general release in
the form and at the time requested by Employer, Employee shall be paid his
monthly base salary for a period of six (6) months as severance pay following
the date of termination, plus an amount equal to his accrued, unused PTO. In
addition, if at the end of the year in which employee terminates employment, the
employee would have received a bonus as described in Exhibit B, employee will be
paid a prorata share of the bonus for the full months of actual employment in
that year. The amounts paid shall be reduced by all amounts withheld and
deducted pursuant to Section 16. No benefits, bonuses, PTO, or other forms of
compensation, except for the severance payments, will be paid to Employee or
accrued for this six-month severance payment period.

For purposes of this Agreement, the term “Good Reason” shall mean: (i) a
material breach by Employer of this Agreement which breach is not cured within
30 days after the Board’s receipt of written notice of such non-compliance from
Employee; or (ii) the assignment to Employee by Employer of duties materially
and adversely inconsistent with Employee’s position, duties, or responsibilities
as in effect immediately after the Effective Date of this Agreement, including,
but not limited to, any material reduction in such position, duties or
responsibilities, or a change in Employee’s title or office, as then in effect,
or any removal of Employee from any of such positions, titles, or offices.

 

  e. Termination Following a Change of Control. If during the one-year period
following the effective date of a “Change of Control” (as defined below),
Employer terminates Employee’s employment under this Agreement for any reason
other than Cause or Employee terminates his employment under this Agreement for
Good Reason and, in either case, Employee executes a general release in the form
and at the time requested by Employer, Employee shall continue to be paid his
monthly base salary for a period of twelve (12) months as severance pay
following the date of termination and accrued, unused PTO. The amounts paid
shall be reduced by all amounts withheld and deducted pursuant to Section 16. No
benefits, bonuses, PTO, or other forms of compensation, except for the severance
payments, will be paid to Employee or accrued during this twelve-month severance
period.

For purposes of this Agreement, the term “Change of Control” shall mean:

 

  Page 4   initials                           



--------------------------------------------------------------------------------

Employment Agreement – Kenneth L. Sabot

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than
Employer’s current Chief Executive Officer, Clinton H. Howard, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Employer representing fifty percent (50%) or
more of the combined voting power of Employer’s then outstanding securities;

(ii) as a result of, or in connection with, any tender offer or exchange offer,
merger, or other business combination (a “Transaction”), the persons who were
directors of Employer immediately before the Transaction (except for any person
whose initial election as a director occurs as the result of an actual or
threatened election contest, within the meaning of Rule 14a-11 under the
Exchange Act, or other actual or threatened solicitation of proxies or contests
by or on behalf of a person other than the Board) shall cease to constitute a
majority of the Board of Directors (the “Board”) of Employer or any successor to
Employer;

(iii) Employer is reorganized, merged or consolidated with another corporation
and as a result of the reorganization, merger or consolidation less than fifty
percent (50%) of the outstanding voting securities of the surviving or resulting
corporation shall then be owned in the aggregate by the former stockholders of
Employer; or

(iv) Employer sells or disposes of all or substantially all of its assets to any
person, other corporation, or other legal entity not controlled by Employer, or
the shareholders approve a plan of complete liquidation or an agreement for the
sale or disposition of Employer in a majority.

 

  f. Death of Employee. This Agreement shall be deemed terminated as of the date
of Employee’s death. In this case, Employer shall pay to employee’s estate
Employee’s monthly base salary as provided in this Agreement up to the date of
termination, plus Employee’s accrued, unused PTO.

 

  g. Disability of Employee. Should Employee be unable to perform his duties
under this Agreement by reason of inability to perform the essential functions
of the position for a period of six (6) months, Employer shall have the right to
terminate this Agreement upon written notice to Employee. During the period that
Employee fails to perform his duties as a result of his inability to perform the
essential functions of the position, Employer will continue to pay Employee
Employee’s monthly base salary, reduced by any disability payments received by
Employee from a disability program made available by Employer, for a period of
six (6) months after the date on which Employee was determined to be unable to
perform the essential functions of the position. On the date of Employee’s
termination of employment, Employee shall be paid his accrued, unused PTO. The
amounts paid shall be reduced by all amounts withheld and deducted pursuant to
Section 16.

 

  h. Early Termination by Employer. Should Employer terminate the employment of
Employee prior to the end of the initial term or any renewal term in effect,
other than by reason of Cause, death or disability, or during the twelve-month
period following a Change of Control, and Employee executes a general release in
the Form and at the time requested by Employer, Employee shall be paid the

 

  Page 5   initials                           



--------------------------------------------------------------------------------

Employment Agreement – Kenneth L. Sabot

greater of (i) his monthly base salary through the last day of the initial term
or renewal term then in effect, plus an amount equal to his accrued, unused PTO
or (ii) his monthly base salary for a period of six (6) months, increased by two
weeks for each “Year of Service” (as defined below) performed by Employee prior
to his termination date, as severance pay following the date of termination,
plus an amount equal to his accrued, unused PTO. In addition, if at the end of
the year in which employment is terminated, the employee would have received a
bonus as described in Exhibit B, employee will be paid a prorata share for the
full months of actual employment in that year. The amounts paid shall be reduced
by all amounts withheld and deducted pursuant to Section 16. No benefits,
bonuses, PTO, or other forms of compensation, except for the severance payments,
will be paid to Employee or accrued for any time beyond the last day of the
initial term or renewal term of this Agreement.

For purposes of this Agreement, the term “Year of Service” shall mean each full
year Employee is employed by Employer prior to his last day of actual employment
under this Agreement. In determining an Employee’s Years of Service, all
fractions of a year worked shall be aggregated to determine whether an
additional Year of Service will be credited.

 

  i. Early Termination by Employee. Should Employee terminate his employment
prior to the end of the initial term or any renewal term in effect, other than
for Good Reason, death or disability, Employee shall be paid his monthly base
salary and unused, accrued PTO up to the last day of employment, and shall not
be entitled to any other compensation or benefits under this Agreement,
including any incentive bonus.

Section 11. Deferred Payments for Certain Key Employees. Notwithstanding any
other provisions contained in this Agreement to the contrary, no payments that
are considered to be “deferred compensation” under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) may be made to Employee as a
result of Employee’s separation from the service of Employer until the date that
is six months after the date of the separation from service (or, if earlier, the
death of Employee) if Employee is a “specified employee” as described in
Section 409A(a)(2)(B)(i) of the Code at the time the payment otherwise would
have been made.

Section 12. Indemnity. Employer shall indemnify Employee and hold Employee
harmless for any acts or decisions made by Employee in good faith and that were
reasonably believed to be in the best interest of Employer while performing
services for Employer. Employer will use its reasonable best efforts, to
maintain Director and Officer insurance coverage in the amount of $1,000,000 for
Employee under an insurance policy covering the officers and directors of
Employer against lawsuits. Employer shall pay all reasonable expenses, including
attorney’s fees, actually and necessarily incurred by Employee in connection
with any appeal thereon, including the cost of court settlements.
Notwithstanding the preceding sentence, (i) the obligations of Employer shall be
subject to the condition that the Board shall not have determined based on
advice from its legal counsel that Employee would not be permitted to be
indemnified under applicable law, and (ii) the obligation of Employer to make an
expense or fee advance pursuant to this Section 10 shall be subject to the
condition that, if, when and to the extent that the Board determines that
Employee would not be permitted to be so indemnified under applicable law,
Employer shall be entitled to be reimbursed by Employee (who hereby agrees to
reimburse Employer) for all such amounts theretofore paid (it being understood
and agreed that the foregoing agreement by Employee shall be deemed to satisfy
any requirement that Employee

 

  Page 6   initials                           



--------------------------------------------------------------------------------

Employment Agreement – Kenneth L. Sabot

provide Employer with an undertaking to repay any advancement of fees or
expenses if it is ultimately determined that Employee is not entitled to
indemnification under applicable law); provided, however, that if Employee has
commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Employee should be indemnified under
applicable law, any determination made by the Board that Employee would not be
permitted to be indemnified under applicable law shall not be binding and
Employee shall not be required to reimburse Employer for any expense advance
until a final judicial determination is made with respect thereto (as to which
all rights of appeal therefrom have been exhausted or have lapsed). This
undertaking by Employee to repay such expense advance shall be unsecured and
interest-free.

Section 13. Effect of Partial Invalidity. The invalidity of any portion of this
Agreement shall not affect the validity of any other provision. In the event
that any provision of this Agreement is held to be invalid, the parties agree
that the remaining provisions shall remain in full force and effect.

Section 14. Entire Agreement. This Agreement contains the complete Agreement
between the parties and shall supersede all other agreements, either oral or
written, between the parties. The parties stipulate that neither of them has
made any representations except as are specifically set forth in this Agreement
and each of the parties acknowledges that they have relied on their own judgment
in entering into this Agreement.

Section 15. Successors and Assigns; Survival of Rights and Obligations.

 

  a. Binding Agreement; Employee’s Personal Agreement. This Agreement shall be
binding upon and inure to the benefit of Employee’s and his heirs and legal
representatives and Employer and its successors and assigns. Employee’s rights
and obligations under this Agreement are personal and may not be assigned or
transferred in whole or in part by Employee (except that his rights may be
transferred upon his death by will, trust, or the laws of intestacy).

 

  b. Employer’s Successor. Employer will require any successor to all or
substantially all of the business and assets of Employer (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that Employer would be required to perform it if no such succession had taken
place; except that no such assumption and agreement will be required if the
successor is bound by operation of law to perform this Agreement. In this
Agreement, “Employer” shall include any successor to Employer’s business and
assets that assumes and agrees to perform this Agreement (either by agreement or
by operation of law).

 

  c. Survival. The respective rights and obligations of Employer and Employee
under this Agreement (including Sections 7, 9, 10, 11 and 16) shall survive the
expiration or termination of the Agreement to the extent necessary to give full
effect to those rights and obligations.

Section 16. Notices. All notices, requests, demands, and other communications
shall be in writing and shall be given by registered or certified mail, postage
prepaid, to the addresses shown on the first page of this Agreement, or to such
subsequent addresses as the parties shall so designate in writing.

 

  Page 7   initials                           



--------------------------------------------------------------------------------

Employment Agreement – Kenneth L. Sabot

Section 17. Dispute Resolution.

 

  a. Arbitration. The exclusive remedy or method of resolving all disputes or
questions arising out of or relating to this Agreement (including its expiration
or termination) or the expiration or termination of Employee’s employment
hereunder (“Disputes”) shall be arbitration held in Dallas, Texas. Nevertheless,
although disputes or questions arising out of or relating to Sections 6 and 7
shall be subject to arbitration, Employer shall not be precluded from also
seeking and obtaining injunctive relief from any court of proper jurisdiction to
enforce or protect its rights under Sections 6 and 7. Any arbitration may be
requested or initiated by a party to the Dispute by written notice to the other
party or parties to the Dispute specifying the subject of the requested
arbitration and appointing the notifying Party’s arbitrator (“Arbitration
Notice”).

 

  b. Arbitrators. Arbitration shall be before three arbitrators, one to be
appointed by Employer, a second to be appointed by Employee, and a third to be
appointed by the two arbitrators chosen by Employer and Employee. The third
arbitrator shall act as chairman. If (i) the non-initiating party to the Dispute
fails to appoint an arbitrator by written notice to the initiating party to the
Dispute within ten days after the Arbitration Notice is given, or (ii) the two
arbitrators appointed by the parties to the Dispute fail to appoint a third
arbitrator within ten days after the date of the appointment of the second
arbitrator, then the American Arbitration Association in Dallas, Texas, upon
application of a party to the Dispute, shall appoint an arbitrator to fill that
position.

 

  c. Award and Costs. The arbitration proceeding shall be conducted in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association. A determination or award made or approved by at least two of the
arbitrators shall be the valid and binding action of the arbitrators. The costs
of arbitration (exclusive of the expense of a party to the Dispute in obtaining
and presenting evidence and attending the arbitration and of the fees and
expenses of legal counsel to a party to the dispute, all of which shall be borne
by that party to the Dispute) shall be borne by Employer if Employee receives
substantially the relief sought by him in the arbitration, whether by
settlement, award, or judgment; otherwise, the costs shall be borne one-half by
Employer and one-half by Employee. The arbitration determination or award shall
be final and conclusive on the parties to the Dispute, and judgment upon such
award may be entered and enforced in any court of competent jurisdiction.

Section 18. Tax Withholding. Employer shall be entitled to deduct and withhold
from payments made under this Agreement all amounts required to satisfy its
withholding obligations with respect to income, employment and any other
applicable taxes.

Section 19. Attorney’s Fees. If any arbitration proceeding or any action for
injunctive or declaratory relief is brought to enforce or interpret the
provisions of this Agreement, attorney’s fees shall be borne by Employer if
Employee is the prevailing party (or receives substantially the relief sought by
Employee), otherwise each party will be responsible for its own attorney’s fees.

 

  Page 8   initials                           



--------------------------------------------------------------------------------

Employment Agreement – Kenneth L. Sabot

Section 20. Additional Obligations. During and after the term of this Agreement,
Employee shall, upon reasonable notice from Employer, furnish Employer with such
information as may be in Employee’s possession, and cooperate with Employer as
may reasonably be requested by Employer, in connection with any legal or
governmental proceedings in which Employer or any of its affiliates is or may
become a party. The Company shall reimburse Employee for his reasonable expenses
in fulfilling his obligations under this Section 19.

Section 21. Amendment. Any modification, amendment or change of this Agreement
will be effective only if it is in a writing signed by both parties.

Section 22. Governing Law. This Agreement, and all transactions contemplated by
this Agreement, shall be governed by, construed, and enforced in accordance with
the laws of the State of Texas.

Section 23. Headings. The titles to the Sections and the paragraphs of this
Agreement are solely for the convenience of the parties and shall not affect in
any way the meaning or interpretation of this Agreement.

Section 24. MANAGEMENT ORGANIZATION. EMPLOYER, ACTING THROUGH ITS CHIEF
EXECUTIVE OFFICER WITH THE CONCURRENCE OF THE INDEPENDENT MEMBERS OF EMPLOYER’S
BOARD OF DIRECTORS, RESERVES THE RIGHT UNILATERALLY TO REVISE THE ORGANIZATION
OF ANY AND ALL OF THE MANAGEMENT FUNCTIONS AND RELATED REPORTING RELATIONSHIPS
AT ITS SOLE DISCRETION. THE CONTENTS OF THE DIAGRAM ATTACHED AS EXHIBIT A SHALL
BE SUBORDINATE TO THE AUTHORITY OF EMPLOYER TO REVISE MANAGEMENT ORGANIZATION
AND RELATED REPORTING RELATIONSHIPS AS PROVIDED IN THIS SECTION.

IN WITNESS WHEREOF, the parties have executed this Agreement on this 18th day of
December, 2007.

 

EMPLOYEE:     EMPLOYER:     RBC Life Sciences

/s/ Kenneth L. Sabot

    By:  

/s/ Clinton H. Howard

(Signature)       (Signature) (Kenneth L. Sabot)       Clinton H. Howard      
Chief Executive Officer

 

  Page 9   initials                           



--------------------------------------------------------------------------------

EXHIBIT A

LOGO [g52036image1.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

CASH INCENTIVE BONUS

In 2007, if Employer’s Pre-tax Income exceeds two hundred fifty thousand dollars
($250,000) as the “Base Income”, Employee shall be awarded a bonus for 2007 in
an amount equal to 2% of that part of the Pre-tax Income of Employer that
exceeds the Base Income. The amount of Employee’s cash incentive bonus for 2007
may not exceed two (2) times Employee’s annual base salary for 2007. Employee
must be employed on December 31, 2007 in order to receive the bonus, unless
otherwise provided under Section 9. The bonus will be paid on or before
March 15, 2008 or, if later, within two weeks following the determination of
Employer’s Pre-Tax Income for 2007.

Example: If the Pre-tax Income of Employer for 2007 is one million dollars
($1,000,000), Employee will be paid 2% of seven hundred fifty thousand dollars
($750,000) or fifteen thousand dollars ($15,000) provided Employer remained
employed by Employer on December 31, 2007.

Employee shall be eligible for additional bonuses at the discretion of
Employer’s Board, and will participate in an annual bonus plan that will be
adopted in advance each year.

For purposes of this Exhibit B, “Pre-tax Income” means earnings (loss) from
continuing operations before income taxes, as reported in Employer’s audited
financial statements prepared in accordance with generally accepted accounting
principles.